Citation Nr: 9932722	
Decision Date: 11/19/99    Archive Date: 11/29/99

DOCKET NO.  98-14 121A	)	DATE
	)
	)


THE ISSUE


Whether there was clear and unmistakable error in the 
December 1986 decision of the Board of Veterans Appeals which 
denied service connection for a right ear hearing loss 
disability and the May 1998 decision of the Board of Veterans 
Appeals which denied a rating in excess of 10 percent for the 
service-connected left ear hearing loss disability.  


REPRESENTATION

Moving Party Represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel




INTRODUCTION

The veteran served on active duty from April 1945 to August 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on a motion from the claimant, who lives in the 
jurisdiction of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama.  

In October 1998, the veteran's representative made a motion 
for the Board to reconsider its decisions of May 1998, 
denying increased ratings for tinnitus and a left ear hearing 
loss.  

In December 1998, the Board notified the veteran that his 
motion for reconsideration of the Board's May 1998 decision 
had been denied.  He was also informed that his 
reconsideration request would be reviewed as a request for 
revision of a prior Board decision based on clear and 
unmistakable error (CUE).  

In a March 1999 letter, the Board notified the veteran that 
there were very specific rules for what he must do to prevail 
in a claim of CUE and that once a motion for revision based 
on CUE had been considered, the Board would not consider 
another motion for CUE on that decision.  He was told that 
his motion for reconsideration would not be considered a CUE 
motion unless he or his representative specifically informed 
the Board in writing.  A copy of the CUE regulations was 
enclosed.  

In March 1999, the veteran responded that he wanted the Board 
decision of May 1998 reviewed for CUE and presented written 
argument.  The written argument also asserted error in a July 
1985 rating decision which was upheld by the Board in 
December 1986.  

In August 1999, the Board informed the veteran that his 
letter had been received and the previous Board decisions 
would be reviewed on the basis of CUE.  

In October 1999, the representative made a written 
presentation on the veteran's behalf.  This brief alleged 
that there was CUE in the December 1986 decision of the Board 
which denied service connection for a right ear hearing loss 
disability, as well as CUE in the May 1998 decision of the 
Board which denied a rating in excess of 10 percent for the 
service-connected left ear hearing loss disability.  

The October 1999 presentation by the representative noted 
that the 1986 decision denying service connection for a right 
ear hearing loss was determinative of the May 1998 decision 
for a higher rating for the service-connected left ear 
hearing loss.  That is, the current 10 percent rating is the 
maximum assignable when service connection has been 
established for hearing loss in one ear only.  A higher 
rating for the hearing loss requires service connection of 
the other ear.  

With his motion for reconsideration by the Board, the veteran 
submitted private medical reports dated in August 1998, which 
were not previously of record.  The veteran did not indicate 
the purpose of these new reports in conjunction with the 
reconsideration motion.  Determinations as to CUE are based 
on the evidence at the time of the challenged decision.  38 
C.F.R. § 20.1403(b) (1999).  These new reports have not been 
considered by the RO.  However, initial review indicates that 
they are cumulative of existing diagnoses, so the Board can 
not speculate as to any other claims the veteran might be 
making.  If the veteran wishes these records to be considered 
by the RO, he should inform the RO and explain any claim he 
may be basing on these records.  


FINDINGS OF FACT

1.  The 1947 rating decision granted service connection only 
for tinnitus of both ears.  There was no grant of service 
connection for a hearing loss of either ear prior to the June 
1985 rating decision.  The June 1985 rating decision did not 
sever service connection for a right ear hearing loss.  

2.  The facts as they were known at the time of the Board 
decision in December 1986 were correct and it has not been 
shown otherwise.  

3.  The statutory and regulatory provisions in effect at the 
time of the Board decision of December 1986 were correctly 
applied and it has not been shown otherwise.  

4.  The facts as they were known at the time of the Board 
decision in May 1998 were correct and it has not been shown 
otherwise.  

5.  The statutory and regulatory provisions in effect at the 
time of the Board decision of May 1998 were correctly applied 
and it has not been shown otherwise.  

6.  Any other general allegations of CUE in the December 1986 
and May 1998 Board decisions fail to meet the threshold 
pleading requirements for revision on the grounds of CUE and 
do not allege or show that the applicable statutory and 
regulatory provisions extant at the time of those decisions 
were ignored or incorrectly applied.  


CONCLUSIONS OF LAW

1.  The decision of December 1986, wherein the Board denied 
service connection for a right ear hearing loss disability 
did not contain CUE.  38 U.S.C.A. §§ 5109A, 7104, 7111 (West 
1991 and Supp. 1999); 38 C.F.R. §§ 20.1400, 20.1403, 20.1404 
(1999).  

2.  The decision of May 1998, wherein the Board denied an 
increased rating for the service-connected left ear hearing 
loss disability did not contain CUE.  38 U.S.C.A. §§ 5109A, 
7104, 7111 (West 1991 and Supp. 1999); 38 C.F.R. §§ 20.1400, 
20.1403, 20.1404 (1999).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A Board decision is subject to revision on the grounds of CUE 
and must be reversed or revised if evidence establishes such 
error.  38 U.S.C.A. § 7111(a) (West Supp. 1999).  Review to 
determine whether CUE exists in a case may be instituted upon 
request of a claimant at any time after the decision is made.  
38 U.S.C.A. § 7111(c) and (d).  

Motions for review of Board decisions on the grounds of CUE 
are adjudicated pursuant to 38 C.F.R. §§ 20.1400-1411 (1999).  
As noted above, the veteran was furnished a copy of these 
regulations.  According to the regulations, CUE is the kind 
of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  38 C.F.R. 
§ 20.1403(a).  Generally, CUE is present when either the 
correct facts, as they were known at the time, were not 
before the Board, or the statutory and regulatory provisions 
extant at the time were incorrectly applied.  Ibid.  Review 
for CUE in a prior Board decision must be based on the record 
and the law that existed when the decision was made.  38 
C.F.R. § 20.1403(b).

The regulations cited above further provide that to warrant 
revision of a Board decision on the grounds of clear and 
unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made; if it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.  38 C.F.R. § 20.1403(c).  Examples of 
situations that are not CUE include the following: (1) 
Changed diagnosis.  A new diagnosis that "corrects" an 
earlier diagnosis considered in a Board decision; (2) Duty to 
assist.  The Secretary's failure to fulfill the duty to 
assist under 38 U.S.C.A. § 5107(a); and, (3) Evaluation of 
evidence.  A disagreement as to how the facts were weighed or 
evaluated.  38 C.F.R. § 20.1403(d).  Moreover, CUE does not 
include the otherwise correct application of a statute or 
regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  38 C.F.R. § 20.1403(e).

In addition to the above, a motion for CUE in a Board 
decision must satisfy specific pleading requirements, and if 
it does not, the motion must be denied.  38 C.F.R. 
§ 20.1404(b).  Non-specific allegations of failure to follow 
regulations, failure to give due process, and other general, 
non-specific allegations of error are examples of allegations 
that will not meet the pleading requirements necessary to 
file a motion for CUE in a Board decision.  Consequently, 
this discussion will be limited to the specific allegations 
of the veteran and his representative.  The statements from 
the veteran and his representative ramble somewhat.  The 
Board will address the discernible allegations of CUE.  The 
Board finds that any other bases of relief which may be 
implied by other readers do not meet the specific pleading 
requirements of the regulation.   38 C.F.R. § 20.1404(b) 
(1999).  

Severance

The veteran asserts that a 1947 grant of service connection 
for mild ringing of the ears included both ears and the July 
1985 rating decision (subsumed and affirmed by the Board in 
December 1986) improperly ended benefits for the right ear.  

In March 1947, the veteran claimed service connection for an 
ear condition.  

The RO obtained the service medical records which contained a 
treatment record dated in May 1946, showing that acute 
external otitis of the left ear was treated and the veteran 
returned to duty.  On the August 1946 separation examination, 
the examiner found tinnitus aurium, no disability.  Hearing 
was 15/15 in the right ear and 9/15 in the left ear.  

The April 1947 rating decision granted service connection for 
tinnitus aurium, mild, not disabling, rated as non-
compensable.  In May 1947, the RO notified the veteran that 
service connection had been established for mild ringing of 
ears.  He did not appeal.  

The actual rating decision specifies the service-connected 
disability as tinnitus aurium, while the notice letter refers 
to ringing.  The veteran has asserted that the RO was wrong 
in 1985 to change the disability from ringing to tinnitus.  
There was no change.  These terms are the same disability.  
Ringing is simply the lay description of the symptomatology 
for the medical diagnosis of tinnitus.

[T]innitus is "a sensation of noise (as a ringing or roaring) 
that is caused by a bodily condition (as wax in the ear or a 
perforated tympanic membrane).  Butts v. Brown, 5 Vet. 
App. 532, 540 (1993), citing Webster's Medical Desk 
Dictionary 720 (1986).  

Tinnitus is a ringing, buzzing noise in the ears.  Dorland's 
Illustrated Medical Dictionary 1725 (27th ed. 1988).  Kelly 
v. Brown, 7 Vet. App. 471, 472 (1995).  

The non-compensable evaluation of tinnitus was continued in 
rating decisions of November 1947 and December 1961.  

A June 1985 rating decision granted a 10 percent rating for 
tinnitus aurium and a 10 percent rating for hearing loss of 
the left ear.  Service connection for a right ear hearing 
loss was denied.  

In his March 1999 statement, the veteran asserted that the 
1947 rating decision granted service connection for both ears 
and that the 1985 rating decision (subsumed and affirmed by 
the Board in December 1986) improperly ended benefits for the 
right ear.  

The veteran is correct that the 1947 rating decision granted 
benefits for both ears.  However, this was not a broad grant 
of service connection for any disability which might happen 
to affect both ears.  Service connection is granted for a 
specific disability.  38 U.S.C.A. §§ 101(16), 1110 (West 
1991).  Service connection is not based on the bodily system 
or tract or organs involved.  Service connection for a 
disability is for the cited disability, as diagnosed by a 
medical professional, and not for any additional disability 
which may subsequently involve a bodily system, tract or 
organ.  If a disability in an organ causes that organ to 
develop another disability, service connection can be granted 
on a secondary basis.  38 C.F.R. § 3.310 (1999).  However, 
this is a separate claim requiring the opinion of a trained 
medical professional to link the service-connected disability 
to the subsequent disorder.  See Grivois v. Brown, 6 Vet. 
App. 136 (1994); Reiber v. Brown, 7 Vet. App. 513 (1995).  No 
such evidence is of record.  

38 U.S.C.A. § 1159 (West 1991), protects service connection 
for a disability which has been in force for 10 years or 
more.  The June 1985 rating decision did not sever service 
connection for a right ear hearing loss contrary to this law.  
The 1947 rating decision and notice letter to the veteran are 
clear on their face that service connection was granted for 
tinnitus (also known as ringing) of both ears.  There was no 
grant of service connection for a hearing loss of either ear.  
There was no grant of service connection for any future 
disability of both ears.  Consequently, the Board finds that 
the June 1985 rating decision and 1986 Board decision did not 
sever service connection for a right ear hearing loss and 
this aspect of the veteran's motion is without merit.  

Worsening of Both Ears

The veteran contends that the Board erred when it did not 
accept that the service-connected tinnitus had become worse, 
affecting both ears with a hearing loss.  The veteran's 
assertion that the hearing loss is part of his service-
connected tinnitus raises a medical question which is beyond 
his expertise as a lay witness.  Whether specific symptoms or 
manifestations are part of one disability or another is a 
diagnostic question which requires medical training and 
experience for a competent response.  See Grottveit v. Brown, 
5 Vet. App. 91 (1993).  

Service connection may be granted on a secondary basis for a 
disability which is proximately due to or the result of a 
service-connected disability.  38 C.F.R. § 3.310 (1999).  
However, there must be evidence of a connection from a 
trained medical professional to link the service-connected 
disability to the subsequent disorder.  See Grivois.  

In this case, at the time of the December 1986 decision of 
the Board, which denied service connection for a right ear 
hearing loss disability, there was no evidence, from a 
competent medical professional, which indicated that the 
service-connected tinnitus caused a right ear hearing loss.  

At the time of the May 1998 decision of the Board which 
denied a rating in excess of 10 percent for the service-
connected left ear hearing loss disability, there was no 
evidence, from a competent medical professional, that a right 
ear hearing loss was part of the service-connected 
disabilities.

As there was no evidence that a right ear hearing loss was 
caused by or part of a service-connected disability, the 
claim that the veteran had a right ear hearing loss as a 
result of worsening of his service-connected disability would 
not be well grounded.  38 U.S.C.A. § 5107 (West 1991); see 
Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd per curiam, 78 
F.3d 604 (Fed.Cir. 1996) (table).  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  

There was no evidence that the service-connected tinnitus had 
affected both ears with a hearing loss, so the Board's 
decisions could not have CUE on that basis.  

38 C.F.R. § 3.303(b) - Chronic Disease or Injury In Service

The representative argues that the Board did not properly 
apply the provisions of 38 C.F.R. § 3.303(b).  This 
regulation contains two bases of the establishment of service 
connection and has been the same throughout the period of the 
decisions in question.  

The first part of the regulation provides:  With chronic 
disease shown as such in service (or within the presumptive 
period under Sec. 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  This rule does not mean that any manifestation of 
joint pain, any abnormality of heart action or heart sounds, 
any urinary findings of casts, or any cough, in service will 
permit service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clearcut 
clinical entity, at some later date.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."'  When the disease identity 
is established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  38 C.F.R. § 3.303(b) (1999).  

The representative has asserted that a hearing loss was shown 
to be chronic in service, without identifying such evidence.  
The Board finds no evidence of a chronic right ear hearing 
loss disability in service.  The service medical records show 
left ear otitis during service.  They do not show any right 
ear symptomatology during service.  The separation 
examination of August 1946 disclosed a left ear hearing loss 
and normal right ear hearing.  See Smith v. Derwinski, 2 Vet. 
App. 137, 140 (1992).  The service medical records do not 
show a right ear hearing loss in service.  No physician or 
other medical professional has identified symptomatology in 
service as evidence of a right ear hearing loss disability.  
Since there is no evidence that a chronic disability was 
shown in service, the provisions in the first part of 38 
C.F.R. § 3.303(b) do not support the claim.  There was no CUE 
violation of first part of 38 C.F.R. § 3.303(b).


38 C.F.R. § 3.303(b) - Continuity of Symptomatology

The remainder of 38 C.F.R. § 3.303(b) provides that:  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1999).

There was no evidence of a continuity of symptomatology of 
record at the time of the Board's 1986 decision.  Therefore, 
there was no CUE in that decision as related to the second 
part of 38 C.F.R. § 3.303(b), dealing with continuity of 
symptomatology.

In December 1990, several lay witnesses signed statements to 
the effect that the veteran had a hearing loss since service.  
There is no dispute that the left ear hearing loss had its 
inception in service.  These statements do not distinguish 
the service-connected left ear hearing loss from the claimed 
right ear hearing loss.  None of them specifically address 
the claimed right ear hearing loss.  More significantly, 
there was no evidence from a competent medical professional 
which linked the symptomatology described in these lay 
statements to a current right ear hearing loss disability.  
Without such professional evaluation, the symptoms reported 
by lay witnesses can not be linked to a current right hearing 
loss disability.  See Savage v. Gober, 10 Vet. App. 488, 497 
(1997).

At a September 1991 RO hearing, the veteran testified of long 
standing vertigo.  At his April 1994 RO hearing, the veteran 
presented testimony to the effect that he has had right ear 
symptoms since service.  Here again, there is no evidence 
from a medical professional which links the symptoms 
described by the veteran to a current right ear hearing loss 
disability.  Consequently, the veteran's lay testimony can 
not establish the continuity of symptoms required for service 
connection by 38 C.F.R. § 3.303(b).  See Savage, at 497.  As 
there was no evidence of continuity of symptomatology, there 
was no violation of 38 C.F.R. § 3.303(b) and no CUE on this 
basis.

Conclusion

CUE is a very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  38 C.F.R. 
§ 20.1403(a) (1999).  

A motion for relief based on CUE must set forth clearly and 
specifically the alleged CUE or errors of fact or law in the 
Board's decision, the legal or factual basis for such 
allegations and why the result would have been manifestly 
different but for the alleged error.  38 C.F.R. § 20.1404(b) 
(1999).  

For the reasons explained in detail above, the Board's review 
of the record at the time of the challenged decisions does 
not disclose any merit to the specific allegations of CUE 
asserted by and on behalf of the veteran.  


ORDER

The motion for revision of the December 1986 decision of the 
Board, which denied service connection for a right ear 
hearing loss disability, and the May 1998 decision of the 
Board, which denied a rating in excess of 10 percent for the 
service-connected left ear hearing loss disability, is 
denied.



		
	CHRISTOPHER P. KISSEL
Acting Member, Board of Veterans' Appeals

 



